UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Under Rule 14a-12 ECHO THERAPEUTICS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Copies to: Joanne R. Soslow, Esq. Morgan, Lewis & Bockius LLP 1701 Market Street Philadelphia, PA 19103-2921 (215) 963-5262 Keith E. Gottfried, Esq. Alston & Bird LLP 950 F. Street, N.W. Washington, DC 20004-1404 (202) 239-3679 Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ECHO THERAPEUTICS, INC. 8 Penn Center 1oulevard, Suite 300 Philadelphia, Pennsylvania 19103 NOTICE OF 2 TO BE HELD ON JUNE 19, 2014 To the Stockholders of Echo Therapeutics, Inc.: Notice is hereby given that the 2014 Annual Meeting of Stockholders (including any adjournments, postponements or reschedulings, the “2014 Annual Meeting”) of Echo Therapeutics, Inc., a Delaware corporation (“Echo” or the “Company”), will be held at 10:00 a.m., local time, on June 19, 2014, at Echo’s offices located at 10 Forge Parkway, Franklin, Massachusetts 02038, to consider and act upon the following proposals: 1. To elect two Class III directors to Echo’s Board of Directors; 2. To approve, on an advisory basis, Echo’s named executive officer compensation; 3. To ratify the appointment of Wolf& Company,P.C. as Echo’s independent registered public accounting firm for the fiscal year ending December31, 2014;and 4. To transact such other business, if any, as may properly come before the 2014 Annual Meeting. The Board of Directors of Echo has no knowledge of any other business to be transacted at the 2014 Annual Meeting. Only holders of record of Echo’s common stock, $.01par value per share at the close of business on May 13, 2014 are entitled to notice of and to vote at the 2014 Annual Meeting. All stockholders are cordially invited to attend the 2014 Annual Meeting in person. To ensure your representation at the 2014 Annual Meeting, you are urged to vote by (i)marking, signing and dating your proxy card and returning it in the postage-prepaid envelope, (ii) calling the toll-free number on your proxy card, (iii)visiting the website listed on your proxy card, or (iv) attending the 2014 Annual Meeting and voting in person. You may revoke your proxy in the manner described in the Proxy Statement at any time before it has been voted at the 2014 Annual Meeting. Any stockholder attending the 2014 Annual Meeting may vote in person even if he or she has returned a proxy. Your VOTE is important to the future of Echo and it is important that your shares be represented. Therefore, even if you presently plan to attend the 2014 Annual Meeting, please vote your shares by promptly completing, signing and returning the enclosed WHITE proxy card using the enclosed envelope. The enclosed envelope requires no postage if mailed within the United States. Most of our stockholders hold their shares in “street name” through brokers, banks and other nominees and may choose to vote their shares by telephone or internet instead of using the enclosed WHITE proxy card. If you wish to vote by telephone or internet, please follow the instructions on your WHITE proxy card. If you do attend the 2014 Annual Meeting and wish to vote in person, you may withdraw your proxy at that time. As you may be aware, we have received notice from an investor group led by Platinum Management (NY), LLC (“Platinum”), which owns approximately 19.9% of Echo’s common stock, expressing the intention on behalf of itself and other members of its group (collectively, the “Platinum Group”) to nominate one (1)person for election as a director in opposition to our highly qualified and very experienced director, Robert F. Doman. We do not endorse the election of the Platinum Group’s nominee as director. You may receive proxy solicitation materials from the Platinum Group or other persons or entities affiliated with the Platinum Group, including an opposition proxy statement or proxy card. Please be advised that we are not responsible for the accuracy of any information provided by or relating to the Platinum Group contained in any proxy solicitation materials filed or disseminated by the Platinum Group or any other statements that they may otherwise make. Echo’s Board of Directors strongly urges you NOT to sign or return any proxy card or voting instruction form that the Platinum Group may send to you, even as a protest vote against the Platinum Group or the Platinum Group’s nominee. Even a “WITHHOLD” vote with respect to the Platinum Group’s nominee on its proxy card will cancel any previously submitted WHITE proxy card. If you do sign a proxy card sent to you by the Platinum Group, however, you have the right to change your vote by using the enclosed WHITE proxy card. Only the latest dated proxy card you vote will be counted. Please read the attached proxy statement, as it contains important information you need to know to vote at the 2014 Annual Meeting. If you have any questions or require any assistance with voting your shares, please contact our proxy solicitor: Laurel Hill Advisory Group, LLC, toll free at (888) 742-1305. NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDER MEETING TO BE HELD ON JUNE 19, 2014: THE ANNUAL REPORT AND PROXY STATEMENT ARE ALSO AVAILABLE ONLINE AT WWW.PROXYVOTE.COM. By Order of the Board of Directors, Kimberly A. Burke, Secretary Philadelphia, Pennsylvania May 9, 2014 ECHO THERAPEUTICS, INC. 8 Penn Center 1oulevard, Suite 300 Philadelphia, Pennsylvania 19103 PROXY STATEMENT For the 2014 Annual Meeting of Stockholders To be held on June 19, 2014 GENERAL INFORMATION This Proxy Statement is being furnished in connection with the solicitation of proxies by the Board of Directors (the “Board”) of Echo Therapeutics, Inc., a Delaware corporation (the “Company,” “Echo,” “we,” “us” or “our”), for use at our 2014 Annual Meeting of Stockholders (including any adjournments, postponements or reschedulings, the “2014 Annual Meeting”) to be held at 10:00 a.m., local time, on June 19, 2014, at Echo’s offices located at 10 Forge Parkway, Franklin, Massachusetts 02038. The Notice of Annual Meeting, this Proxy Statement, the accompanying proxy card and our Annual Report on Form10-K for the fiscal year ended December31, 2013 are expected to be first sent or given to stockholders commencing on or about May 16, 2014. Our principal executive offices are located at 8 Penn Center, 1oulevard, Suite 300, Philadelphia, Pennsylvania 19103, and our telephone number is 215-717-4100. Why am I receiving these materials? We sent you this proxy statement because the Board is soliciting your proxy to vote at the 2014 Annual Meeting. This proxy statement summarizes the information you need to vote at the 2014 Annual Meeting. You do not need to attend the 2014 Annual Meeting to vote your shares of Echo’s common stock. Please read this proxy statement, as it contains important information you need to know to vote at the 2014 Annual Meeting. What proposals will be voted on at the 2014 Annual Meeting? At the 2014 Annual Meeting, you will be asked to consider and vote on the following: · The election of two (2) persons to serve as Class III directors of Echo (Proposal No. 1); · An advisory resolution approving the compensation of Echo’s named executive officers (Proposal No. 2); · The ratification of the selection by our Audit Committee of Wolf& Company,P.C. as our independent registered public accounting firm the fiscal year ending December 31, 2014 (Proposal No. 3); and · Any other matters, if any, as may properly be brought before the 2014 Annual Meeting. When and where will the 2014 Annual Meeting be held? The 2014 Annual Meeting will be held at Echo’s offices located at 10 Forge Parkway, Franklin, Massachusetts 02038, on June 19, 2014, at 10:00 a.m., local time. -1- Will there by a proxy contest for the election of directors at the 2014 Annual Meeting? As you may be aware, we have received notice from an investor group led by Platinum Management (NY), LLC (“Platinum”), which owns approximately 19.9% of Echo’s common stock, expressing the intention on behalf of itself and other members of its investor group (collectively, the “Platinum Group”) to nominate one (1)person for election as a director in opposition to our highly qualified and very experienced director, Robert F. Doman. We do not endorse the election of the Platinum Group’s nominee as director. You may receive proxy solicitation materials from the Platinum Group or other persons or entities affiliated with the Platinum Group, including an opposition proxy statement or proxy card. Please be advised that we are not responsible for the accuracy of any information provided by or relating to the Platinum Group contained in any proxy solicitation materials filed or disseminated by the Platinum Group or any other statements that they may otherwise make. The Board strongly urges you NOT to sign or return any proxy card or voting instruction form that the Platinum Group may send to you, even as a protest vote against the Platinum Group or the Platinum Group’s nominee. Even a “WITHHOLD” vote with respect to the Platinum Group’s nominee on its proxy card will cancel any previously submitted WHITE proxy card. If you do sign a proxy card sent to you by the Platinum Group, however, you have the right to change your vote by using the enclosed WHITE proxy card. Only the latest dated proxy card you vote will be counted. THE BOARD RECOMMENDS A VOTE “FOR” THE ELECTION OF ALL OF OUR DIRECTOR NOMINEES NAMED ON THE ENCLOSED WHITE PROXY CARD. THE BOARD ALSO RECOMMENDS A VOTE “FOR” PROPOSALS 2 AND 3. Your VOTE is important to the future of Echo and it is important that your shares be represented.Therefore, even if you presently plan to attend the 2014 Annual Meeting, please vote your shares by promptly completing, signing and returning the enclosed WHITE proxy card using the enclosed envelope.The enclosed envelope requires no postage if mailed within the United States.If you wish to vote by telephone or internet instead of using the WHITE proxy card, please follow the instructions on your WHITE proxy card.If you do attend the 2014 Annual Meeting and wish to vote in person, you may withdraw your proxy at that time. What do I do if I receive a proxy card from the Platinum Group? The Board strongly urges you not to sign or return any proxy card or voting instruction form that you may receive from the Platinum Group or any person other than Echo, even as a protest vote against the Platinum Group or the Platinum Group’s nominee. Even if you “withhold” your vote with respect to the Platinum Group’s nominee on their proxy card, you will cancel any proxy previously given to Echo. If you previously signed a proxy card sent to you by the Platinum Group, you can change or revoke that proxy and vote for the Board’s nominees by (i) visiting the website noted on the WHITE proxy card to submit your vote on the Internet, (ii) using the telephone number on the WHITE proxy card to submit your vote telephonically, (iii) signing, dating and returning the WHITE proxy card in the enclosed envelope to vote by mail, or (iv) attending the 2014 Annual Meeting to vote in person. Only your latest-dated proxy or vote will be counted at the 2014 Annual Meeting. If you need assistance changing or revoking your vote, please call Echo’s proxy solicitor, Laurel Hill Advisory Group, LLC, toll free at (888) 742-1305. Who is entitled to vote at the 2014 Annual Meeting? The Board has fixed the close of business on May 13, 2014 as the record date (the “record date”) for determining those stockholders entitled to notice of, and to vote on, all matters that may properly come before the 2014 Annual Meeting. As of the record date, Echo had approximately 11,929,964 shares of Common Stock outstanding and entitled to notice of, and to vote at, the 2014 Annual Meeting.No other securities are entitled to vote at the 2014 Annual Meeting.Only stockholders of record on such date are entitled to notice of, and to vote at, the 2014 Annual Meeting. -2- What are the voting rights of stockholders? Each stockholder of record is entitled to one vote for each share of Echo common stock that is owned as of the close of business on the record date on each matter to come before the 2014 Annual Meeting. Under our Amended and Restated Certificate of Incorporation, as amended, stockholders do not have cumulative voting rights in the election of directors. How many votes must be present to hold the 2014 Annual Meeting? To conduct business at the 2014 Annual Meeting, a quorum must be present. A majority of the shares of Common Stock issued and outstanding and entitled to vote at the 2014 Annual Meeting will constitute a quorum for all matters. For purposes of determining whether a quorum exists, we count proxies marked “withhold” as to any director nominee or “abstain” as to a particular proposal as being present at the meeting. Shares represented by a proxy as to which there is a “broker non-vote” (that is, where a broker holding your shares in “street” or “nominee” name indicates to us on a proxy that you have given the broker the discretionary authority to vote your shares on some but not all matters), will also be considered present at the meeting for purposes of determining whether a quorum exists. How do I vote my shares? In addition to voting in person at the 2014 Annual Meeting, you may vote by mail, Internet or telephone. Vote by Internet.Use the Internet to vote your proxy 24 hours a day, seven days a week.Follow the instructions on the WHITE proxy card you receive with this proxy statement.You will be prompted to enter your Control Number(s), located on your WHITE proxy card, and then follow the directions to vote your shares. Vote by Telephone.Use any touch-tone telephone to vote your proxy 24 hours a day, seven days a week. Follow the instructions on the WHITE proxy card you receive with this proxy statement.You will be prompted to enter your Control Number(s), located on your WHITE proxy card, and then follow the directions given. If you vote by Internet or telephone, you do not need to return your WHITE proxy card. Voting by Mail. To vote by mail, please sign, date and return to Echo as soon as possible the enclosed WHITE proxy card. An envelope with postage paid, if mailed in the United States, is provided for this purpose. Properly executed proxies that are received in time and not subsequently revoked will be voted as instructed on the proxies. If you vote by Internet or by telephone as described above, you need not also mail a proxy to Echo. If you need assistance voting your shares or changing your vote, please call Echo’s proxy solicitor, Laurel Hill Advisory Group, LLC, toll free at (888) 742-1305. Voting at the 2014 Annual Meeting. You may vote by ballot in person at the 2014 Annual Meeting.If you want to vote by ballot, and you hold your shares in street name (that is, through a bank or broker), you must obtain a legal proxy from that organization and bring it to the 2014 Annual Meeting.Even if you plan to attend the 2014 Annual Meeting, you are encouraged to submit a WHITE proxy card or vote by Internet or telephone to ensure that your vote is received and counted. If you vote in person at the 2014 Annual Meeting, you will revoke any prior proxy you may have submitted. How does the Board recommend that I vote? The Board recommends that you vote as follows: · “FOR” each of the Board’s two (2) nominees for election to the Board as Class III directors, Robert F. Doman and Michael M. Goldberg, M.D. (Proposal No. 1); · “FOR” approval of an advisory resolution approving the compensation of our named executive officers (Proposal No. 2); and · “FOR” the ratification of our Audit Committee’s selection of Wolf& Company,P.C. as our independent registered public accounting firm the fiscal year ending December 31, 2014 (Proposal No. 3). -3- What vote is required? The affirmative vote of the holders of a plurality of the votes cast at the 2014 Annual Meeting is required for the election of the Class III directors (ProposalNo.1). The affirmative vote of the holders of a majority of the shares of Common Stock present or represented by proxy and voting on the matter is required to approve, on an advisory basis, our named executive officer compensation (Proposal No. 2). The affirmative vote of the holders of a majority of the shares of Common Stock present or represented by proxy and voting on the matter is required to ratify the appointment of Wolf& Company,P.C. as our independent registered public accounting firm for the fiscal year ending December31, 2014 (ProposalNo. 3). With respect to the election of the directors, assuming a quorum is present, the nominees receiving the highest number of votes cast at the 2014 Annual Meeting will be elected. Approval of each of the other proposals requires the affirmative vote of a majority of the shares present in person or represented by proxy and entitled to vote on that proposal at the 2014 Annual Meeting. If you mark your WHITE proxy as “Withhold” on Proposal No. 1 or “Abstain” on Proposal No. 2 or 3, or if you give specific instructions that no vote be cast on any specific matter, the shares represented by that WHITE proxy will not be voted on that matter, but will count in determining whether a quorum is present. Broker non-votes have no effect toward the vote total for any proposal.Abstentions will not affect the outcome of the vote on Proposal No. 1, but will have the effect of an AGAINST vote Proposal Nos. 2 and 3 because abstentions are considered shares entitled to vote on these proposals. If I give Echo a proxy, how will my shares be voted? WHITE proxy cards received by us before the 2014 Annual Meeting that are properly executed and dated will be voted at the 2014 Annual Meeting in accordance with the instructions indicated on the proxy. If not revoked, the proxy will be voted at the 2014 Annual Meeting in accordance with the stockholder’s instructions indicated on the proxy card. If you properly execute your WHITE proxy card but do not include voting instructions, your WHITE proxy card will be voted: • FOR the election of the Board’s two Class III director nominees, Robert F. Doman and Michael M. Goldberg, M.D.; • FOR the approval, on an advisory basis, of Echo’s named executive officer compensation; • FOR the ratification of the appointment of Wolf& Company, P.C. as Echo’s independent registered public accounting firm for the fiscal year ending December31, 2014;and • In accordance with the judgment of the proxy holders as to any other matter that may be properly brought before the 2014 Annual Meeting or any adjournments thereof. If you vote using the website or the telephone number noted on the WHITE proxy card, you do not need to return ANY proxy card. If the 2014 Annual Meeting is postponed or adjourned, a stockholder’s proxy will remain valid and may be voted at the postponed or adjourned meeting. A stockholder still will be able to revoke the stockholder’s proxy until it is voted. What if other matters are voted on at the 2014 Annual Meeting? With respect to any other matter that properly comes before the 2014 Annual Meeting, the proxy holders will vote the proxies in their discretion in accordance with their best judgment and in the manner they believe to be in the best interest of Echo. For example, if you do not give instructions on your WHITE proxy card or by Internet or telephone, and a nominee for director listed on the WHITE proxy card withdraws before the election (which is not now anticipated), your shares will be voted by the proxy holders for any substitute nominee as may be nominated by the Board. The proxy holders are Robert F. Doman, Christopher P. Schnittker and Kimberly A. Burke. -4- On the date we filed this proxy statement with the Securities and Exchange Commission (the “SEC”), the Board did not know of any other matters to be brought before the 2014 Annual Meeting other than those described in this proxy statement. Will my shares be voted if I do not provide instructions to my broker or nominee? If you hold shares through an account with a bank or broker, the voting of the shares by the bank or broker when you do not provide voting instructions is governed by the rules of the New York Stock Exchange (the “NYSE”). In uncontested solicitations, these rules allow banks and brokers to vote shares in their discretion on “routine” matters for which their customers do not provide voting instructions. On matters considered “non-routine,” banks and brokers may not vote shares without your instruction. Shares that banks and brokers are not authorized to vote are referred to as “broker non-votes.” When a matter to be voted on at a stockholders meeting is the subject of a contested solicitation, under applicable rules of the NYSE, brokers do not have discretion to vote shares that they hold in their name on behalf of a third party. Therefore, if you hold your shares in the name of your broker (sometimes called “street name” or “nominee name”) and you do not provide your broker with specific instructions regarding how to vote on any proposal to be voted on at the 2014 Annual Meeting, your broker will not be permitted to vote your shares on that proposal. This is called a “broker non-vote.” For example, if you provide your broker instructions on Proposal Nos. 1 and 2 but not on Proposal No. 3, the broker will be able to vote your shares on Proposal Nos. 1 and 2 as you direct but will not be able to vote your shares on Proposal No. 3. Please note that if you want your vote to be counted on any of the proposals to be considered at the 2014 Annual Meeting, including the election of directors, you must instruct your bank or broker how to vote your shares. If you do not provide voting instructions, no votes will be cast on your behalf with respect to those proposals. Can I revoke my proxy or change my vote? Any stockholder giving a proxy has the power to revoke it at any time before it is exercised. The proxy may be revoked by filing an instrument of revocation or a duly executed proxy bearing a later date with the Secretary of Echo, at our principal executive offices, located at 8 Penn Center, 1oulevard, Suite 300, Philadelphia, Pennsylvania 19103. The proxy may also be revoked by attending the 2014 Annual Meeting, giving notice of revocation and voting in person. Attendance at the 2014 Annual Meeting, by itself, will not constitute revocation of a proxy. If you have instructed a broker to vote your shares, you must follow your broker’s directions in order to change those instructions. What does it mean if I receive more than one WHITE proxy card or voting instruction form? If you hold your shares in more than one account, you will receive a WHITE proxy card or voting instruction form for each account.To ensure that all of your shares are voted, please vote using each WHITE proxy card or voting instruction form you receive or, if you vote by Internet or telephone, you will need to enter each of your Control Numbers. Remember, you may vote by telephone, Internet or by signing, dating and returning the WHITE proxy card in the postage-paid envelope provided. As previously noted, the Platinum Group has provided us with a notice indicating that it intends to nominate one (1) person for election as a director in opposition to one of the highly-qualified and very experienced director candidates the Board has nominated, Robert F. Doman. As a result, you may receive proxy cards from both Echo and the Platinum Group. To ensure that stockholders have Echo’s latest proxy information and materials to vote, the Board may conduct multiple mailings prior to the date of the 2014 Annual Meeting, each of which will include a WHITE proxy card. The Board encourages you to vote each WHITE proxy card you receive. THE BOARD STRONGLY URGES YOU TO REVOKE ANY PROXY CARD YOU MAY HAVE RETURNED WHICH YOU RECEIVED FROM THE PLATINUM GROUP. Even a vote “WITHHOLD” with respect to the Platinum Group’s nominee on its proxy card will cancel any previously submitted WHITE proxy card. -5- THE BOARD OF DIRECTORS STRONGLY URGES YOU NOT TO SIGN OR RETURN ANY PROXY CARD OR VOTING INSTRUCTION FORM THAT YOU MAY RECEIVE FROM THE PLATINUM GROUP, EVEN AS A PROTEST VOTE AGAINST THE PLATINUM GROUP OR THE PLATINUM GROUP’S NOMINEE. Who will solicit proxies on behalf of the Board? Proxies may be solicited on behalf of the Board by Echo’s directors, officers and regular employees. Such persons are listed in Annex A to this proxy statement. Additionally, the Board has retained Laurel Hill Advisory Group, LLC, a proxy solicitation firm, to solicit proxies on the Board’s behalf. The original solicitation of proxies by mail may be supplemented by telephone, facsimile, Internet and personal solicitation by our directors, officers or other regular employees. Directors, officers, and employees will not be paid any additional compensation for soliciting proxies.Proxies may also be solicited by advertisements in periodicals, press releases issued by us and postings on our corporate website. Unless expressly indicated otherwise, information contained on our corporate website is not part of this proxy statement. Who will bear the cost of the solicitation of proxies? The entire cost of soliciting proxies, including the costs of preparing, assembling, printing and mailing this proxy statement, the proxy card and any additional soliciting materials furnished to stockholders, will be borne by Echo. Copies of solicitation material will be furnished to banks, brokerage houses, dealers, banks, voting trustees, their respective nominees and other agents holding shares in their names, which are beneficially owned by others, so that they may forward this solicitation material, together with our Annual Report on Form 10-K for the fiscal year ended December 31, 2013, to beneficial owners. In addition, if asked, we will reimburse these persons for their reasonable expenses in forwarding these materials to the beneficial owners. As noted above, due to the possibility of a proxy contest, we have engaged Laurel Hill Advisory Group to solicit proxies from stockholders in connection with the 2014 Annual Meeting. Laurel Hill Advisory Group expects that approximately fifteen of its employees will assist in the solicitation of proxies. We will pay Laurel Hill Advisory Group an estimated fee of approximately $40,000 plus costs and expenses. In addition, Laurel Hill Advisory Group and certain related persons will be indemnified against certain liabilities arising out of or in connection with the engagement. Echo estimates that its additional expenses beyond those normally associated with soliciting proxies for the 2014 Annual Meeting as a result of the potential proxy contest (excluding salaries and wages of our regular employees and officers) will be approximately $450,000 in the aggregate, of which approximately $95,000 has been spent to date. Such additional solicitation costs are expected to include the fees incurred to retain Laurel Hill Advisory Group as Echo’s proxy solicitor, as discussed above, fees of outside counsel to advise Echo in connection with a possible contested solicitation of proxies, increased mailing costs, such as the costs of additional mailings of solicitation materials to stockholders, including printing costs, mailing costs and the reimbursement of reasonable expenses of banks, brokerage houses and other agents incurred in forwarding solicitation materials to beneficial owners, as described above, and the costs of retaining an independent inspector of election. May I attend the 2014 Annual Meeting? Only holders of Echo shares as of the record date are entitled to attend the 2014 Annual Meeting. Family members are welcome to accompany you to the 2014 Annual Meeting.If you are a stockholder of record, please be prepared to provide proper identification, such as a driver’s license. If you hold your shares in “street name,” you will need to provide proof of ownership, such as a recent account statement or letter from your bank, broker or other nominee, along with proper identification. Echo reserves the right to deny admittance to anyone who cannot adequately show proof of share ownership as of the record date. No cameras, recording equipment, large bags, briefcases or packages will be permitted into the 2014 Annual Meeting. -6- Where and when will I be able to find the voting results? You can find the official results of the voting at the 2014 Annual Meeting in our Current Report on Form 8-K that we will file with the SEC within four business days after the 2014 Annual Meeting. If the official results are not available at that time, we will provide preliminary voting results in the Form 8-K and will provide the final results in an amendment to the Form 8-K as soon as practicable after they become available. What is Echo’s Internet address? Echo’s Internet address is http://www.echotx.com. You can access this proxy statement and Echo’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013 at this Internet address. Echo’s filings with the SEC are available free of charge via a link from this address. Unless expressly indicated otherwise, information contained on our website is not part of this proxy statement. In addition, none of the information on the other websites listed in this proxy statement is part of this proxy statement. These website addresses are intended to be inactive textual references only. Who can answer my questions? Your vote at this year’s meeting is especially important, no matter how many or how few shares you own. Please sign and date the enclosed WHITE proxy card and return it in the enclosed postage-paid envelope promptly or vote by Internet or telephone. If you have questions or require assistance in the voting of your shares, please call Laurel Hill Advisory Group, the firm assisting us in the solicitation of proxies: 2 Robbins Lane, Suite 201 Jericho, New York 11753 TOLL-FREE (888) 742-1305 How can I obtain additional copies of these materials or copies of other documents? Complete copies of this proxy statement and our Annual Report on Form 10-K for the fiscal year ended December 31, 2013 are also available on our website at http://www.echotx.com.You may also contact Laurel Hill Advisory Group for additional copies. The Platinum Group may send you solicitation materials in an effort to solicit your vote to elect their candidate to Echo’s Board of Directors. THE BOARD STRONGLY URGES YOU NOT TO SIGN OR RETURN ANY PROXY CARD OR VOTING INSTRUCTION CARD THAT YOU MAY RECEIVE FROM THE PLATINUM GROUP, EVEN AS A PROTEST VOTE AGAINST THE PLATINUM GROUP OR THE PLATINUM GROUP’S NOMINEE. Important Notice Regarding the Availability of Proxy Materials for the 2014 Annual Meeting of Stockholders to be Held on June 19, 2014 This Proxy Statement and our 2014 Annual Report to Stockholders are available at WWW.PROXYVOTE.COM. -7- BACKGROUND OF THE PROXY CONTEST The following is a chronology of the material contacts and events in our relationship with the Platinum Group leading up to the filing of this proxy statement: · Platinum made its first investment in Echo in 2007. · On August 31, 2012, Echo and Platinum-Montaur Life Sciences, LLC, a subsidiary of PPVA (“Platinum-Montaur”), entered into a Loan Agreement (the “Loan Agreement”) pursuant to which Platinum-Montaur made a non-revolving draw credit facility (the “Credit Facility”) available to Echo in an initial aggregate principal amount of $5,000,000 (the “Maximum Draw Amount”).Contemporaneously with the execution of the Loan Agreement, Echo delivered to Platinum-Montaur a Promissory Note dated August 31, 2012 (the “Note”), with a maturity date of five years from the date of closing (the “Maturity Date”).Echo’s subsidiary, Sontra Medical, Inc. (“Sontra”), agreed to guarantee the obligations of Echo under the Note pursuant to a guaranty agreement entered into on August 31, 2012 (the “Guaranty”). Additionally, the Note was secured by the Pledged Revenue (as defined in the Loan Agreement) of Echo and Echo’s subsidiaries pursuant to a Security Agreement dated as of August 31, 2012 by and among Echo, Sontra and Platinum-Montaur.Pursuant to the Loan Agreement, Echo issued Platinum-Montaur a warrant to purchase 4,000,000 shares of its Common Stock with an exercise price of $2.00 per share and a term of five years (the “Commitment Warrant”).In addition, for each $1,000,000 of funds borrowed pursuant to the Credit Facility, Echo agreed to issue to Platinum-Montaur a warrant to purchase 1,000,000 shares of Common Stock, with a term of five years and an exercise price equal to 150% of the market price of the Common Stock at the time of the draw, but in no event less than $2.00 or more than $4.00 per share (together with the Commitment Warrant, the “Warrants”).All of the Warrants are immediately exercisable and have a term of five years from the issue date. The exercise price of the Warrants is subject to adjustment for stock splits, combinations or similar events.An exercise under the Warrants may not result in the holder beneficially owning more than 4.99% or 9.99%, as applicable, of all of the Common Stock outstanding at the time; provided, however, that a holder may waive the 4.99% ownership limitation upon sixty-one (61) days’ advance written notice to Echo. · On September 14, 2012, Echo submitted a draw request to Platinum-Montaur in the amount of $3,000,000 in the form required by the Loan Agreement (the “September Request”).Echo ultimately received the $3,000,000 of draws in the following increments: $1,000,000 on September 20, 2012, $500,000 on October 17, 2012, and $1,500,000 on November 6, 2012.In accordance with the Loan Agreement and as a result of funding received from Platinum-Montaur, Echo issued to Platinum-Montaur separate warrants concurrent with the three draws above to purchase 1,000,000, 500,000 and 1,500,000 shares of Common Stock each with a term of five years, and exercise prices of $2.13, $2.27 and $2.11 per share, respectively. · On March 1, 2013, Echo elected to prepay all outstanding draws under the Platinum-Montaur Credit Facility totaling $3,113,366, which included interest accrued and unpaid to that date of $113,366.No principal amount is currently outstanding under the Credit Facility. · On March 13, 2013, Echo publicly announced that Robert F. Doman was appointed to the Board. Mr. Doman brought to the Board over 30 years of executive level, international and domestic management, business development, sales and marketing, product development and strategic planning experience with specific concentrations in medical devices and pharmaceuticals, making him a valuable addition to the Board as it moves beyond product development and into product commercialization. · On August 23, 2013, William F. Grieco, Chairman of Board’s Nominating and Corporate Governance Committee and a member of the Board since February 2011, was appointed Lead Independent Director of the Board. · On August 26, 2013, Echo announced that Dr. Patrick Mooney, then Echo’s Chief Executive Officer, President and Chairman of the Board, was taking an immediate leave of absence. Concurrently with Dr. Mooney’s leave of absence, Echo appointed Robert F. Doman, a member of the Board since March 2013, as Executive Chairman and Interim Chief Executive Officer. ● On August 30, 2013, Platinum-Montaur delivered a letter to the Board that contained a list of actions that Platinum-Montaur wanted Echo to consider taking. Such actions included the following: (i) appointing Michael M. Goldberg, M.D. and Gary Saxton to the Board; (ii) hiring a consulting firm to provide strategic consulting to Echo and indicating that it has a firm it wants Echo to consider; (iii) hiring an executive search firm; and (iv) agreeing not to enter into any further equity or debt financing or business development opportunities without the unanimous approval of a newly constituted Board that would include at least two designees of Platinum. The letter was signed by Michael M. Goldberg, M.D. in his capacity as Portfolio Manager for Platinum-Montaur. -8- ● On September 5, 2013, Echo issued a press release in response to Platinum-Montaur’s letter and indicated that it had communicated with Platinum-Montaur to discuss the matters raised in its August 30, 2013 letter and that a meeting between Echo and Platinum-Montaur had been scheduled for the following week.Echo also announced that it remained open to pursuing collaborations or licenses regarding the future development and distribution of its products and remained willing to enter into discussions regarding potential collaborations or licenses. ● On September 12, 2013, Robert F. Doman met with Platinum-Montaur’s representative, Michael M. Goldberg, M.D. During the course of this meeting, Dr. Goldberg discussed with Mr. Doman his views as to the composition of the Board, his belief that Platinum should be able to designate an individual to the Board and potential opportunities for Echo to collaborate with a Chinese entity that may be interested in making an investment in Echo. ● On September 17, 2013, the entire Board (other than Dr. Mooney) met with Michael M. Goldberg, M.D. · On September 27, 2013, Dr. Mooney’s employment by Echo as its Chief Executive Officer terminated. · Effective October 9, 2013, Dr. Mooney resigned from his positions as Chairman of the Board anda member of the Board. · During November 2013 and December 2013, Platinum held various discussions with members of the Board and management of Echo regarding a potential investment in Echo by Platinum. · On November 26, 2013, Echo had a call with Platinum to discuss Platinum’s interest in increasing its investment in Echo in conjunction with Echo considering an outbound licensing transaction with a China-based enterprise. · On November 26, 2013, Platinum sent Echo a term sheet pursuant to which Platinum proposed that it purchase $5 million of Echo’s common stock at a price per share of $2.40.Echo’s Board considered and rejected the proposal since, at such time, Echo’s stock was trading in a range of approximately $4.35 to $4.65 per share. · OnDecember 10, 2013, PPVA and PPLO (each a “Holder” and, together, the “Holders”) entered into a Securities Purchase Agreement (the “Platinum SPA”) with the Issuer.Pursuant to the terms of the Platinum SPA, PPVA and PPLO acquired from Echo an aggregate of 69,569 shares of Common Stock and 1,748,613 shares of Series E Preferred Stock of Echo (the “Series E Preferred Stock”) convertible into 1,748,613 shares of Common Stock for a purchase price of $2.75 per share.In addition, PPVA and PPLO acquired five year warrants to purchase up to 181,818 shares of Common Stock at an exercise price equal to $2.75 per share (the “Warrants”).The Warrants and Series E Preferred Stock each contain restrictions on exercise and conversion, respectively, such that a Holder may not exercise or convert, as the case may be, the Warrants or Series E Preferred Stock if the number of shares of Common Stock to be issued pursuant to such exercise or conversion would result in the Holder beneficially owning (as determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules thereunder (“Section 13(d)”)) in excess of 19.99% of all of the Common Stock outstanding at such time (the “19.99% Blocker”). The Warrants and Series E Preferred Stock each also contain restrictions on exercise and conversion, respectively, such that a Holder may not exercise or convert, as the case may be, the Warrants or Series E Preferred Stock if the number of shares of Common Stock to be issued pursuant to such exercise or conversion would result in the Holder beneficially owning (as determined in accordance with Section 13(d)) in excess of 9.99% of all of the Common Stock outstanding at such time (the “9.99% Blocker”).The 9.99% Blocker may be waived upon the Holder providing the Issuer with 61 days’ notice that such Holder would like to waive the 9.99% Blocker and does not require stockholder approval.Platinum also required Echo to agree not to enter into any equity or debt financing (except as contemplated under the Platinum SPA) or agreement relating to business development until the later of: (i) the date 45 days following December 10, 2013, and (ii) the date of the appointment of the Platinum Board Designee to the Board. Echo further agreed to withdraw the Registration Statement on Form S-1 that it filed with the SEC on December 2, 2013. Additionally, as long as the Holders and their affiliates hold at least 10% of the outstanding Common Stock, they have a right, subject to various conditions, to purchase debt or equity securities of any kind that Echo may determine to issue in the future. Pursuant to the terms of the Platinum SPA, Platinum required Echo to agree to appoint an individual identified by the Holders (the “Platinum Board Designee”) to the Board upon approval of the Platinum Board Designee by the Board pursuant to the terms specified in the Platinum SPA. The Board is required to evaluate the qualifications of the each proposed Platinum Board Designee based upon Echo’s policies regarding criteria for nomination to the Board and procedures for nomination of directors by stockholders as in effect on December 10, 2013. The Board is required to complete its evaluation of each proposed Platinum Board Designee within a reasonable timeframe of such designee being submitted by Platinum to the Board, but in any event within a period of three weeks from the date the qualifications are presented to the Board (assuming the proposed designee‘s availability and cooperation during such three week period). Platinum further required Echo to agree to nominate and solicit for the election of the Platinum Board Designee at the 2014 Annual Meeting in the same manner as the other individuals up for election at the 2014 Annual Meeting (subject to such Platinum Board Designee continuing to meet the Nomination Policy) for election by the stockholders at the 2014 Annual Meeting.Pursuant to the Platinum SPA, after the 2014 Annual Meeting, Echo shall have no obligations with respect to the nomination or election of the Platinum Board Designee. -9- ●
